                                           Case 3:18-cv-07460-JD Document 136 Filed 12/02/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         NIKOLA CORPORATION,
                                   7                                                        Case No. 3:18-cv-07460-JD
                                                          Plaintiff,
                                   8
                                                   v.                                       SCHEDULING ORDER
                                   9
                                         TESLA INCORPORATED,
                                  10
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             The Court sets the following case management deadlines pursuant to Federal Rule of Civil

                                  14   Procedure 16. The parties are advised to review and comply with the Court’s Standing Order for

                                  15   Civil Cases, Standing Order for Discovery in Civil Cases, and Standing Order for Civil Jury

                                  16   Trials.

                                  17

                                  18                                      Event                                       Deadline
                                  19     Patent L.R. 3-1 and 3-2: Infringement Contentions and Related      December 18, 2020
                                         Document Disclosure
                                  20
                                         Patent L.R. 3-3 and 3-4: Invalidity Contentions and Related        February 12, 2021
                                  21     Document Disclosure
                                  22
                                         Patent L.R. 4-1: Exchange of Proposed Terms for Construction       February 26, 2021
                                  23
                                         Patent L.R. 4-2: Exchange of Preliminary Claim Constructions       March 19, 2021
                                  24     and Extrinsic Evidence

                                  25     Patent L.R. 3-8: Damage Contentions by Nikola                      April 2, 2021
                                  26     Patent L.R. 4-3: Joint Claim Construction and Prehearing           April 16, 2021
                                         Statement
                                  27

                                  28     Patent L.R. 3-9: Responsive Damages Contentions by Tesla           May 7, 2021
                                        Case 3:18-cv-07460-JD Document 136 Filed 12/02/20 Page 2 of 3




                                   1                                  Event                                    Deadline
                                   2   Patent L.R. 4-4: Completion of Claim Construction Discovery   May 21, 2021

                                   3   Patent L.R. 4-5(a): Opening Claim Construction Brief          June 4, 2021
                                   4   Patent L.R. 4-5(b): Responsive Claim Construction             June 18, 2021
                                   5   Patent L.R. 4-5(c): Reply Claim Construction Brief            June 25, 2021
                                   6
                                                                                                     Tutorial: September 16, 2021
                                   7                                                                 at 11:00 a.m.
                                       Patent L.R. 4-6: Claim Construction Hearing and Tutorial      Claim Construction:
                                   8
                                                                                                     September 30, 2021 at 11:00
                                   9                                                                 a.m.

                                  10                                                                 30 days after service of
                                       Patent L.R. 3-7: Advice of Counsel                            Court’s Claim Construction
                                  11                                                                 Ruling
                                  12
Northern District of California




                                       Last Day to Move to Amend Pleadings or Add Parties            February 5, 2021
 United States District Court




                                  13
                                       Close of Fact Discovery                                       November 19, 2021
                                  14
                                       Expert Disclosure (Initial)                                   January 7, 2022
                                  15
                                       Expert Disclosure (Rebuttal)                                  January 28, 2022
                                  16
                                       Reply Expert Reports                                          February 11, 2022
                                  17
                                       Close of Expert Discovery                                     March 18, 2022
                                  18
                                  19   Last Day to File Daubert and Dispositive Motions              April 22, 2022

                                  20   Final Pretrial Conference                                     August 18, 2022

                                  21   Jury Trial                                                    September 5, 2022

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
                                           Case 3:18-cv-07460-JD Document 136 Filed 12/02/20 Page 3 of 3




                                   1          All dates set by the Court should be regarded as firm. Counsel may not modify these dates

                                   2   by stipulation without leave of court. Requests for continuances are disfavored, and scheduling

                                   3   conflicts that are created subsequent to the date of this order by any party, counsel or party-

                                   4   controlled expert or witness will not be considered good cause for a continuance.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 23, 2020

                                   7                                                    ______________________________________
                                                                                        JAMES DONATO
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
